Citation Nr: 1718687	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  16-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for migraines. 

2.  Whether new and material evidence has been received to reopen service connection for anxiety reaction. 

3.  Service connection for an acquired psychiatric disorder, including anxiety and depression, claimed as secondary to service-connected disabilities.

4.  Service connection for brain atrophy, claimed as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	David Lugo Mariani, Attorney at Law

ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).

The Veteran, who is the appellant in this case, served on active duty from June 1972 to April 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The issue of service connection for brain atrophy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire initial rating period from January 15, 2015, the service-connected migraines disability has more nearly approximated characteristic prostrating attacks capable of producing severe economic inadaptability.  

2. The claim for service connection for anxiety reaction was denied in a July 1977 rating decision on the basis that there was no evidence of incurrence or aggravation of a psychiatric disorder in service.

3. Evidence received since the July 1977 rating decision is not cumulative, and addresses an alternative theory of entitlement to service connection, so raises a reasonable possibility of substantiating the claim for service connection for anxiety disorder.

4. The Veteran has a current psychiatric disability of anxiety and mood disorders, including depression. 

5. The current acquired psychiatric disability was caused by the service-connected cardiovascular disability.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial disability rating of 50 percent for migraines have been met for the entire initial rating period from January 15, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8100 (2016).

2. The March 2009 rating decision, which denied service connection for anxiety reaction, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

3. The criteria for reopening service connection for anxiety reaction are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability, to include anxiety and depression, as secondary to the service-connected cardiovascular disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is reopening service connection for anxiety reaction and granting service connection for an acquired psychiatric disability, as well as granting a 50 percent maximum schedular rating for the migraines disability for the entire appeal period, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Rating for Migraines

The Veteran is in receipt of a noncompensable (0 percent) initial disability rating for the service-connected migraines disability for the entire initial rating period from January 15, 2015 under Diagnostic Code (DC) 8100.  38 C.F.R. § 4.124a.  Under DC 8100, which provides disability rating for migraine headaches, a 
10 percent disability rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once in two months over the last several months (a noncompensable rating is assigned with less frequent headaches).  A 
30 percent rating is assigned for migraine headaches when a veteran has characteristic prostrating attacks averaging once per month over the last several months. A 50 percent rating is assigned for migraine headaches when a veteran has very frequent completely prostrating and prolonged attacks productive of severe economic incapability.  38 C.F.R. § 4.124a.  

Throughout the course of the appeal, the Veteran has contended generally that the service-connected migraines disability has been manifested by more severe symptoms and economic impairment than contemplated by the noncompensable disability rating assigned for migraines for the initial rating period from January 15, 2015.  The Veteran asserted that he has approximately one or two frequent and prolonged prostrating attacks per week due to the migraines disability, and the Veteran's wife wrote that the Veteran was unable to function during headaches attacks. 

After a review of all the evidence, lay and medical, the Board finds that the migraines disability more nearly approximates very frequent, completely prostrating headaches with prolonged attacks capable of producing severe economic inadaptability for the initial rating period from January 15, 2015, so warrants a higher 50 percent rating under DC 8100.  38 C.F.R. § 4.124a.  In October 2015, the Veteran asserted that he has approximately one or two frequent and prolonged prostrating attacks per week due to the migraines disability.  See, e.g., October 2015 VA 21-0958.  In December 2015, the Veteran asserted that the migraine headaches deteriorated to the point where he experienced frequent prostrating attacks, which compelled him to stay in bed for the whole day and remain in a dark room with the door closed to avoid disturbing noises.  The Veteran indicated that the he started recording the dates of the attacks, which he reported were twice in September 2015, three times in October 2015, twice in November 2015, and once in December 2015.  See December 2015 Veteran statement.  Similarly, the Veteran's wife wrote that the Veteran was unable to function during headaches attacks, which she described as debilitating headaches attacks that made it difficult for the Veteran to perform any type of work.  This evidence more nearly approximates very frequent, completely prostrating headaches capable of producing severe economic inadaptability under DC 8100.  38 C.F.R. § 4.124a.  

Evidence weighing against this finding includes the April 2015 and March 2017 VA examiners' assessments that the Veteran does not have characteristic prostrating attacks of migraine or non-migraine headache pain.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds the criteria for a 50 percent (maximum) schedular disability rating for the migraines disability have been met for the entire initial rating period from January 15, 2015.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the migraines disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the migraines disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 8100, specifically provide for disability ratings based on the average impairment of earning capacity resulting from migraines involving prostrating attacks.  The rating criteria specifically contemplate the frequency and severity of the migraines, including whether the migraines are prostrating, and includes consideration of economic inadaptability, including a severe degree of economic inadaptability.  

In this case, considering the lay and medical evidence, the migraines disability has manifested as very frequent, completely prostrating headaches with prolonged attacks capable of producing severe economic inadaptability for the entire appeal period.  These symptoms and resulting degree of occupational impairment are part of or similar to the schedular rating criteria of DC 8100.  

In granting the 50 percent disability rating above under DC 8100, the Board has considered all the symptoms of the migraines disability as reported by the Veteran and his wife.  In this case, comparing the disability level and symptomatology of the migraines disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected migraines disability, and referral for consideration of an extraschedular evaluation is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for hypertensive heart disease and ischemic heart disease with mild chronic periventricular micro ischemic changes, as well as hypertension, transient ischemic attack, and migraines.  Moreover, this Board decision is granting service connection for an acquired psychiatric disability. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected migraines disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a February 2017 rating decision granted a TDIU effective April 8, 2015.  The Veteran did not disagree with the effective date assigned for a TDIU.  Accordingly, entitlement to a TDIU for the period prior to April 8, 2015 is not before the Board on appeal.

Reopening of Service Connection for Anxiety Disorder

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 1977 rating decision, the RO denied service connection for anxiety reaction on the basis that there was no evidence of incurrence or aggravation of a psychiatric disorder in service.  In a July 1977 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the July 1977 rating decision or provide additional evidence within one year of the July 1977 rating decision; thus, the July 1977 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103 (2016).

The Board finds that there is a sufficient evidentiary basis to reopen service connection for anxiety disorder.  The new evidence includes a January 2015 opinion by Dr. W.A. that the Veteran's anxiety and mood disorders were caused by the service-connected cardiovascular disability.  The Board also finds this evidence to be material because it addresses an alternative theory of entitlement to service connection.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for anxiety disorder.  See 38 U.S.C.A. § 5108;
 38 C.F.R. § 3.156.  The Board will address the merits of the service connection claim below.

Service Connection for an Acquired Psychiatric Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 U.S.C.A. § 3.310 (a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran contends that he has anxiety and depression as a result of service-connected disabilities.  Specifically, the Veteran asserted that he had been suffering from depression since he had a second transient ischemic attack.  The Veteran indicated that, as a result, he is afraid to fall asleep at night because he might never 

wake up again.  The Veteran reported that he is depressed most of the time and lacks interest in daily activities.  The Veteran advanced that migraine headaches make his depression worse.  See, e.g., December 2015 Veteran statement.  The record reflects that the Veteran is service connected for hypertensive heart disease and ischemic heart disease with mild chronic periventricular micro ischemic changes (a cardiovascular disability), as well as hypertension, transient ischemic attack, and migraines.  

The Board finds that the evidence is in relative equipoise on the question of whether the Veteran has a current psychiatric disability.  The April 2015 VA examiner opined that the Veteran does not meet criteria of an Axis I diagnosis of a psychiatric disability; however, an October 2015 private examination report by Dr. W.A. shows an Axis I diagnosis of anxiety and mood disorders due to a major medical condition (cardiovascular/arterial hypertension).

The Board finds next that the evidence is in relative equipoise on the question of whether the current acquired psychiatric disability was caused by the service-connected cardiovascular disability.  As stated above, the October 2015 private examination report by Dr. W.A. shows an Axis I diagnosis of anxiety and mood disorders due to a major medical condition (cardiovascular/arterial hypertension).  Dr. W.A. explained that the Veteran has a clear clinical course evolution of a co-morbid psychiatric condition of anxiety and depression, which was progressively caused by the Veteran's irrational fear of dying due to the above-referenced medical disorders.  Specifically, Dr. W.A. noted that the Veteran has anxiety manifestations characterized by obsessive, excessive, and uncontrollable fear of dying during sleep, especially after two transient ischemic attacks.  Dr. W.A. also noted an associated depressive syndrome as a result of the service-connected disabilities.  
Dr. W.A. further explained that there is clinical evidence and medical history that support the correlation between the cardiovascular disability and the current psychiatric disability.  There are no opinions of record to be weighed against the secondary opinion by Dr. W.A. 


For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability, to include anxiety and depression, is warranted as secondary to the service-connected cardiovascular disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 3.310.  Because the Board is granting service connection on a secondary basis, all other theories of entitlement to service connection are rendered moot.


ORDER

An initial disability rating for migraines of 50 percent, for the entire initial rating period from January 15, 2015, is granted.

New and material evidence having been received, the appeal to reopen service connection for anxiety reaction is granted.

Service connection for an acquired psychiatric disability of anxiety and depression, as secondary to the service-connected cardiovascular disability, is granted.


REMAND

Service Connection for Brain Atrophy

The Veteran contends that service connection for brain atrophy is warranted as secondary to the service-connected hypertension.  Specifically, the Veteran asserted that the service-connected hypertension caused a cerebrovascular accident, which he contends caused brain atrophy.  See, e.g., February 2012 VA 21-4138.  Alternatively, the Veteran generally asserted that brain atrophy was caused by the service-connected hypertension, ischemic heart disease, and depression.  See December 2015 VA Form 21-4138. 

A November 2011 private CT scan report shows an impression of diffuse brain atrophy with mild chronic penventricular micro ischemic changes.  The record reflects that the Veteran is service connected for hypertensive heart disease and ischemic heart disease with mild chronic periventricular micro ischemic changes, as well as hypertension, transient ischemic attack, and migraines.  Moreover, this Board decision is granting service connection for an acquired psychiatric disorder, to include anxiety and depression. 

The Veteran underwent a VA examination in September 2012 where the VA examiner opined that the Veteran suffered a transient ischemic attack and not a cerebrovascular accident; therefore, the September 2012 VA examiner opined that a cerebrovascular accident is not related to the service-connected hypertension.  The September 2015 VA examiner assessed age-related brain parenchyma involutional changes.  

The September 2012 and September 2015 VA examiner did not provide an opinion as to whether the service-connected hypertensive heart disease and ischemic heart disease, hypertension, transient ischemic attack, migraines, or acquired psychiatric disability caused or aggravated (worsened beyond normal progression) the claimed brain atrophy disability.  Based on the foregoing, the Board finds that a new VA examination with opinion would assist in determining the etiology of the claimed brain atrophy.

Accordingly, the issue of service connection for brain atrophy is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of the brain atrophy.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected hypertensive heart disease and ischemic heart disease with mild chronic periventricular micro ischemic changes caused the brain atrophy disorder? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected hypertensive heart disease and ischemic heart disease with mild chronic periventricular micro ischemic changes aggravated (that is, worsened in severity beyond normal progression) the brain atrophy disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected hypertension caused the brain atrophy disorder? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected hypertension aggravated (that is, worsened in severity beyond normal progression) the brain atrophy disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected transient ischemic attacks caused the brain atrophy disorder? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected transient ischemic attacks aggravated (that is, worsened in severity beyond normal progression) the brain atrophy disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected migraines disability caused the brain atrophy disorder? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected migraines disability aggravated (that is, worsened in severity beyond normal progression) the brain atrophy disorder?

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected acquired psychiatric disability, to include anxiety and depression, caused the brain atrophy disorder? 

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected acquired psychiatric disability, to include anxiety and depression, aggravated (that is, worsened in severity beyond normal progression) the brain atrophy disorder?

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the brain atrophy prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

2. Thereafter, the issue of service connection for brain atrophy as secondary to service-connected disabilities should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


